870 So.2d 64 (2003)
Robert EY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-2811.
District Court of Appeal of Florida, Second District.
November 7, 2003.
*65 PER CURIAM.
Affirmed. See Alexander v. State, 830 So.2d 899 (Fla. 2d DCA 2002); Brown v. State, 827 So.2d 1054 (Fla. 2d DCA 2002); McGee v. State, 684 So.2d 241 (Fla. 2d DCA 1996). As this court did in Alexander, 830 So.2d at 899-90, we certify the same question of great public importance, to wit:
WHETHER ALLEGATIONS OF AFFIRMATIVE MISADVICE BY TRIAL COUNSEL ON THE SENTENCE ENHANCING CONSEQUENCES OF A DEFENDANT'S PLEA FOR FUTURE CRIMINAL BEHAVIOR IN AN OTHERWISE FACIALLY SUFFICIENT MOTION ARE COGNIZABLE AS AN INEFFECTIVE ASSISTANCE OF COUNSEL CLAIM.
Affirmed; question certified.
FULMER, KELLY, and WALLACE, JJ., Concur.